 1   Mark Brnovich
     Attorney General
 2
     Neil Singh, No. 021327
 3   Assistant Attorney General
     2005 N. Central Ave
 4   Phoenix, Arizona 85004-1592
     Telephone: (602) 542-1610
 5   Fax: (602) 542-7670
     E-mail: neil.singh@azag.gov
 6   Attorneys for Defendant State of Arizona
 7
                            IN THE UNITED STATES DISTRICT COURT
 8
                                 FOR THE DISTRICT OF ARIZONA
 9
10   Marion Saba, et al.,                          No: CV 17-00775-PHX-DJH (ESW)
11                 Plaintiff,                      JOINT STIPULATION TO DISMISS
     v.
12
     State of Arizona, et al.,
13
                   Defendants.
14
15
            Plaintiffs and Defendants jointly stipulate for the full dismissal of this action, with
16
     prejudice, with each party to bear its own costs and fees.
17
            Respectfully submitted this 24th day of October, 2018.
18
                                                MARK BRNOVICH
19                                              Attorney General
20
                                                s/ Neil Singh
21                                              Neil Singh
                                                Assistant Attorney General
22                                              Attorneys for Defendants
23
                                                s/ Neil Singh, for
24                                              Scott H. Zwillinger, Esq.
                                                Attorney for Plaintiffs
25
26
 1   s/ Neil Singh, for
     Scot L. Claus, Esq.
 2   Attorney for Defendant Fresquez
 3
     s/ Neil Singh, for
 4   Scott M. Zerlaut, Esq.
     Attorney for Defendant Eaton
 5
 6   s/ Neil Singh, for
     David M. Bell, Esq.
 7   Attorney for Defendant Hill
 8
     s/ Neil Singh, for
 9   Michael Warzynski, Esq.
     Attorney for Defendant Garside
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     2
 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on this 24th day of October, I electronically transmitted the
     attached document to the Clerk of Court using the CM/ECF System.
 3
            I further certify that on the same date, the attached document and Notice of
 4   Electronic Filing were automatically sent to the following, who are registered participants
 5   of the CM/ECF System:

 6
     Scott H. Zwillinger, Esq.
 7   GOLDMANth& ZWILLINGER PLLC
     17851 N. 85 Street, Suite 175
 8   Scottsdale, AZ 85255
     Attorneys for Plaintiffs
 9
     Scot L. Claus, Esq.
10   DICKINSON WRIGHT PLLC
     1850 N. Central Ave., Suite 1400
11   Phoenix, AZ 85004
     Attorneys for Defendant Fresquez
12
     Tom Shorall Jr, Esq.
13   Scott M. Zerlaut
     SHORALL MCGOLDRICK BRINKMANN
14   1232 E. Missouri Ave
     Phoenix, AZ 85014-2912
15   Attorneys for Defendant Eaton
16   David M. Bell, Esq.
     CHRISTIAN, DICHTER & SLUGA, P.C.
17   2198 E. Camelback Road, Suite 320
     Phoenix, AZ 85016
18   Attorneys for Defendant Hill
19   Michael Warzynski, Esq.
     JARDINE BAKER HICKMAN & HOUSTON PLLC
20   3300 N. Central Ave, Ste 2600
     Phoenix, AZ 85012
21   Attorneys for Defendant Garside
22
     s/ L. Gallagher
23   #7400495

24
25
26

                                             3
